         Case 1:18-cv-00790-KMW Document 38 Filed 06/02/20 Page 1 of 2




June 2, 2020

VIA ECF and US Mail

The Honorable Kimba Wood
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 26A
New York, New York 10007

Re: Sinclair v. Ziff Davis, LLC and Mashable, Inc. (Civ. Action No. 1:18-cv-00790)

Dear Judge Wood:

        I represent Plaintiff Stephanie Sinclair in the above-referenced case. Yesterday, June 1,
2020 in the Southern District of New York, Judge Katherine Polk Failla issued an order denying
in part and granting in part Defendant’s motion to dismiss in McGucken v. Newsweek, LLC, No.
19 Civ. 9617 (KPF), 2020 (hereinafter, the “McGucken Order”). The McGucken case has
substantially similar issues of law and fact as Sinclair v. Ziff Davis, LLC and Mashable, Inc. As
such, Plaintiff respectfully requests that the Court take notice of the McGucken Order as recent
authority that may be applicable to her case, and attaches the Order as exhibit “A” to this letter.

       Thank you for Your Honor’s time and consideration.

                                      Sincerely,
                                      /s/ James Bartolomei
                                      James Bartolomei, Esq.


cc: James Rosenfeld (via ECF), Attorney for Defendants
Amanda Levine (via ECF), Attorney for Defendants
George Wukoson (via ECF), Attorney for Defendants
Bryan Hoben (via ECF), Attorney for Plaintiff
Case 1:18-cv-00790-KMW Document 38 Filed 06/02/20 Page 2 of 2




                  EXHIBIT “A”
